NOTICE AND DEMAND and ON LAW LIEN

ROBIN Ne 5 Ay ORIN: et al

COLORADO
IN. THE UNITED STATES DISTRICT casahe™ ‘OF
' FOR THE DISTRICT OF COLORADQ)7) DEC 11 PH 3: 27

 

Civil Action No. , JEFF RE ae P. P COLWELL
{Robin Hill] BY PEP. CLK

 

[P.O. Box 7240]
[Denver, Colorado Republic], [zip exempt]
Non-Domestic, Non-Resident, Non-Subject, Without the UNITED STATES

Affiant, -
V.

AMAZON.com, INC., a Colorado corporation,
et al, and all parties acting in concert with,
Corporation Service Company

300 Deschutes Way SW, Suite 304
Tumwater, Washington [98501],

Defendant(s).

 

NOTICE AND DEMAND
AND
COMMON LAW LIEN
AFFIDAVIT

 

United States District Court
For Colorado Republic

FOR THE RECORD AND ON THE RECORD
NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND
NOTICE TO PRINCIPLE IS NOTICE TO AGENT

[Robin Hill]

[P.O. Box 7240]

[Denver, Colorado Republic], [Zip exempt]

Non-Domestic, Non-Resident, Non-Subject, Without the UNITED STATES

Affiant,
V.
AMAZON.com, INC., a Colorado corporation,
et al, and all parties acting in concert with,
Corporation Service Company
300 Deschutes Way SW, Suite 304
Tumwater; Washington 98501,

_ Defendant

COMMON LAW CLAIM NOTICE AND DEMAND

Page 1 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

1. iam robin hill, i a natural flesh and blood being and have a verified claim against
AMAZON.com, INC., et al, and all parties acting in concert with, hereforth
referred to as AMAZON.com, INC., please take notice of the following.

this is a request to settle this matter peacefully and swiftly.

i have personal knowledge of the following facts and i am competent to testify as

to the truth of these facts if called forth as a witness.

4. a purchase was made for a product called “Laser Pecker’© from AMAZON.com,
INC., on may 26,2020. i was not pleased with the product, so i returned it.

5. on Friday june 12, 2020 | received an email that stated “Hello Robin, We've
received the item below and have issued your refund. Thank you for sending the
item back. Your return is now complete.”

6. the product was purchased on card ending in 4449 and a refund credit should
have been issued back to the card ending in 4449. the return refund policy is

~ “Note: After carrier has received your item, it can take up to two weeks to receive
and process the refund.” i patiently waited for my bank card to be credited and
my property returned.

7. as of july 10, 2020, refund confirmation was not received by card ending in 4449.
the return was credited to an AMAZON.com, INC. gift card.

8. i again contacted AMAZON.com, INC. about the refund. the result was an email
stating “Hello, A refund was issued to your card on July 12, 2020 for $271.57. in
most cases, once a refund has been submitted, the issuing bank will post it to
your account within 3-5 business days. This time frame may vary from one
financial institution to another.”

9. as of july 23, 2020, nothing has been credited to the card ending in 4449. i have
been in contact with my financial institution and there is no hold or reason for
delay, on that end.

10.i have now been injured and continue to be injured by AMAZON.com, INC. by
depriving me access to my property within a reasonable and timely manner.

11.a demand letter was mailed to AMAZON.com, INC. on or about july 20, 2020".

12.a response was received on or about august 20, 20207.

13.a second response letter was received on or about september 15, 20203.

14. the return is not complete until the refund has been issued to the bank card

- ending in 4449, used for the original purchase.

15.as of july 10, 2020 several peaceful requests have been made for the return and
compensation of my property being held hostage, with no success.

16.as of today, december 8, 2020, my property is still being held hostage and as a
result i am now forced to take lawful and legal action.

17.i demand a remedy of the injuries, trespass, damages, fees, fines, time,
resources and etc. incurred, due to the negligence of AMAZON.com, INC. i
demand AMAZON.com, INC. repair me for my injury, damages and etc. in an
expedited timely manner.

ON

COMMON LAW LEIN

FOR THE RECORD AND ON THE RECORD
NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND
NOTICE TO PRINCIPLE IS NOTICE TO AGENT

Lien amount of Four Billion Dollars ($4,000,000,000) as of june 12, 2020 and counting,
in lawful money of the United States.

Notice is hereby given that this common law lien claim is being filed in good faith as a
legal At-Law-Claim (as distinguished from an equitable or statutory claim) upon and
collectible out of personal and real property assets held by AMAZON.com, INC., et al,
and all parties acting in concert with,

Corporation Services Company

300 Deschutes Way SW, Suite 304

Tumwater, Washington’ [98501]

 

' See Letter to AMAZON
2 See AMAZON RESPONSE LETTER #1 at end of document
3 See AMAZON RESPONSE LETTER #2 at end of document

Page 2 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

PERSONAL AND REAL PROPERTY: this claim shall operate in the nature of a
“security” for the repair, maintenance, caretaking and improvements as detailed in the
“NOTICE AND DEMAND” on the herenin described .Property, performance of
obligations related to property of all’kinds. this claim‘is made pursuant to decisions of
the United States Supreme Court.

this common law lien is dischargeable only by affiant, claimant or by a common law jury
in a court of common law and according to the rules of common law. it is not otherwise
dischargeable for one hundred (100) years, and cannot be extinguished due to the
death of affiant, claimant or by affiant’s, claimant's heirs, assigns or executors. this
common law lien is for repairs / maintenance and improvements related to said affiant,
claimant and performance duty as related to all other assets beginning june 12, 2020,
the amount of four billion dollars ($4,000,000,000) lawful money of the united states of
america the republic , a, ‘DOLLAR being described in the 1792 US coinage acts as
371.25 grains of fine silver, or the equivalent of gold, notes or other instruments
acceptable to affiant, claimant. (emphasis added).

the failure, refusal or neglect of respondent(s) to demand, by all prudent means, that the
sheriff of this county convene a common law jury to hear this action within ninety (90)
days from the date of filing this instrument will be deemed as prima facia evidence of an
admission of “waiver” to all rights on the property described herein. (neglect to give
reasons on the record for a refusal to call said court has been held a “waiver”); (see law
express and implied in 1 Campd. 410 n., 7 Ind. 21). (emphasis added).

common law lien definition: one known to or granted by the common law, as
distinguished from statutory, equitable and maritime liens; also one arising by
implication of law, as distinguished from one created by the agreement of the parties. it
is a right extended to a person to retain that which Is in his possession belonging to
another, until the demand or charge of the person in possession is paid or satisfied.
(Whiteside v. Rocky Mountain Fuel Co., C.C.A.Colo. 101 F.2d 765, 769). (emphasis
added). Black’s Law Dictionary 6" Edition.

11 USCS () 101, paragraph (27)(31) define “lien”. the definition is new and is very
broad. a lien is defined as a charge against or interest in property to secure payment of
debt or performance of an obligation. it includes inchocate lien. in general, the concept
of lien is divided into three (3) kinds of liens: judicial liens, security interests and
statutory liens. these three (3) categories are mutually exclusive and are exhaustive
except for certain common law liens.

This common law lien supersedes mortgage liens, lis pendens liens, and liens of any
other kind.

this is a suit or action at common law, and the value in controversy exceeds twenty (20)
dollars. the controversy.is not confined to the question of return of property or in relation
to other property, but to affiant’s, claimant’s common law lien claim for the repair /
maintenance and improvements to the herein described property, and obligation of
duties, wherein the affiant, claimant demands that said controversy be determined by a
common law jury in a court of common law and according to the rules of gonroon law.

UCC-1 financing statements relating to all real and personal property held by
AMAZON.com, INC.

Corporation service company

300 Deschutes Way SW, Suite 304,

Tumwater, Washington 98501

and or as detailed in UCC-1 financing statements filed on behalf of AMAZON.com, INC.

Memorandum of law

this claim through common law lien is an action at substantive common law, not in
equity, and is for the repair, maintenance, improvement or performance of an obligation
of the herein described property and in relation to other properties as of substantive
common law, is distinguished from mere, “common law procedure”. lawyers and judges

Page 3 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

are misinformed to think, plead, rule or order that the substantive common law rights
and immunities have been abolished in Colorado or any other state. only “common law
procedure” created by the chancellor / chancery has been abolished. that is to say, the
“forms” of common law and equity were abolished, ;(Kimball v. McIntyre, 3 U 77, 1P
167), or that the distinctions between the forms of common law and equity were
abolished by rule 2 of the civil procedure (Donis v. Utah R.R., 3 U 218, 223 P 521).

However, the abolition of mere form, does NOT affect nor diminish our SUBSTANTIVE
(common law and Constitutional) rights and. immunities (USC 78-2-4,S.2) for
substantive law, e.g. our UNALIENABLE rights immunities, and has not changed with
the state’s adoption of rule 2, combing the courts form, remedial, ancillary adjective
procedures, (see Bonding v. Nonatny, 200 lowa, 227, 202 N.W. 588) for matters of
substance are in the main the same as at substantive common law, (Calif. Land v.
Halloran, 820 267, 17 P2d 209) and old terms (words and phrases describing law and
substantive procedures) used in common law can NOT be ignored: (O’Neill v. San Pedro
RR, 38 U 475, 479, 114 P 127), the modifications resulting being severely limited in
operation, effect, and extent (Maxfield v. West 6 U 379,- 24 P 98) for a total abolishment
of even the purely equity or purely common law forms has NOT been realized, and must
ever be kept in mind (Donis v. Utah RR, supra.). thus a right to establish a “common law
lien” is not, and was NOT dependent upon a statute or chancery rule for its creation as
a remedy, and where the rights to establish a “common law lien” is a part of
SUBSTANTIVE common law, our right is antecedent to creation of the “state” or its
chancery / procedure which right runs to time immemorial (Western Union v. Call, 21
SCt 561, 181 US 765)

We must be sustained in our acts, mere chancery, equity having no jurisdiction so to
counter:

“..If the facts stated (see facts related to our “common law lien”) entitled litigant (affiant,
claimant) to ANY remedy or relief under SUBSTANTIVE LAW (supra), then he has
stated good subject matter (cause of action) — and the court MUST enter judgment in
(our) favor — in so far as an attack on the sufficiency of (affiant, claimant) pleadings are
concerned.” (Williams v: Nelson 45 U 255, 145 P 39; Kaun v. McAllister, 1 U 273,
affirmed 96 U 587, 24 LEd 615.)”

For “although lawyers and judges have (in their ignorance) buried the common law, the
common law rules us from the grave.” (Koffer, common law pleading, Intro. Ch.I, West
1969)

the general rule of the common law is expressly adopted by Robin Hill and is in force in
the state and is the law‘of the land and by its operation can impose a common law lien
on property in the absence of any specific agreement (see the law express and implied
in the class of cases represented by Drummond v. Mills, (1898) 74 N.W. 966; Hewitt v.
Williams, 47 LaAnn 742, 17 So. 269 (1894); Cart v. Dail, 19 S.E. 235; McMahon 'v.
Lundin, 58 N.W. 827). .

the magna carta governs as well, retaining and preserving all rights antecedent therein,
which was restated in the (1) Massachusetts Bay Charter. (2) Massachusetts
Constitution, and (3) the Federal Constitution, (modeled after the Massachusetts
Constitution) after which the Texas and Arizona Constitutions is modeled, all construed
in pari materia, the State Constitution being a LIMITATION on the state’s power (Fox v.
Kroeger, 11 9 Tex 511,:35 SW2d 670, 77 ALR 663.), the Constitution acting
prospectively — declaring rights and procedures for the future but NOT diminishing rights
extant prior to establishment of the state (Grigsby v. Reib, 105 Tex 597, 153 SW 1124;
Southern Pacific Co. v. Porter, 160 Tex 329, 331 SW2d 42), and no new powers
contrary to our common law rights / immunities were “granted” to the states.

common law liens at law supersede mortgages and equity liens (Drumonns Carriage
Co. v. Mills (1898) 73 NW 966; Hewitt v. Williams 47 LaAnn, 742, 17 So. 269; Carr v.
Dail, 19 SE 235; McMahon v. Lundin, 58 NW 827) and may be satisfied only when a
court of common law is ‘convened pursuant to an order of the elected sheriff. such
common law court forbids the presence of any judge or lawyer from participating or
presiding, or the practice of any equity law. the ruling of the U.S. Supreme Court in Rich

Page 4 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

v. Braxton, 158 US 375, specifically forbids judges from invoking equity jurisdiction to
remove common law liens or similar “clouds of title”. further, even if a preponderance of
evidence displays the lien to be void or voidable, the equity court still may not proceed
until the moving party has proven what he asks for, and has come “to equity” with “clean
hands”. (Trice v. Comstock, 570 C. A 646; West v. Washburn, 138 NY Supp. 230). any
official who attempts to modify or remove this common law lien is fully liable for
damages. (U.S. Supreme Court; Butz v. Econcmou, 98 S. Ct. 2894; Bell v. Hood, 327
US 678: Belknap v. Schild, 161 US 10; US v. Lee; Bivens v. 6 Unknown Agents, 400 US
862). :

demand is hereby and herewith made upon all public officials under penalty of title 42,
United States Code, Section 1986, not to modify or remove this lien in any manner. (this
lien is not dischargable for 100 years and can not be extinguished due to affiant’s,
claimant's death or by affiant’s claimant’s heirs, assigns, or executors.). any order
adjudgment, or decree issuing from a court of equity operating against to interfere or
remove this at-law legal lien claim would constitute direct abborgation / deprivation of
affiant’s, claimant’s Colorado State and United States Constitutionally guaranteed
rights.

this notice is given inter,alia to preclude a jury trial on the verified claim, and to provide
for summary judgment on the....................

THIS SAID CLAIM DUE AT COMMON LAW IS: in full effect as of July 24, 2020
for the repair, maintenance, caretaking and improvements, as detailed in "NOTICE AND
DEMAND" of the herein described property, and performance obligation. The symbol
"$" means "dollar" as defined by the unrepealed (1792) U.S. Coinage Act, which is
371.25 grains of fine silver for each "dollar", (or).the equivalent in currency acceptable
to affiant, claimant) and is that "Thing" mandated upon the State of California by Article
1:10:1, United States Constitution.

Hill, Yvonne, Robin demands all her Common Law Rights at all times and refuse
to waive any rights and in all places along with those rights guaranteed in the
treaty of peace and friendship, international constitutional treaty, Magna Carta,
. Declaration of Independence, United States Constitution, and the Colorado State
Constitution.

Page 5 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

INDIVIDUAL ACKNOWLEDGEMENT

STATE OF COLORADO
COUNTY OF DENVER } ss.

|, the undersigned Notary Public, do hereby affirm that ROBIN YVONN HILL is the
individual who appeared before me, | know or have satisfactory evidence that, on the
ye day of December, 2020 and acknowledged that she signed this instrument and
acknowledged it to be her free and voluntary act and deed for the uses and ‘purposes
mentioned in the instrument, NOTICE and DEMAND, and COMMON LAW LIEN, which
contains atotalof | __'l __ pages.

yey 2 un ) ASHLEY PADILLA FLORES
DATED Wl NOTARY PUBLIC
STATE OF COLORADO
mn | Wr

NOTARY ID 20174046353
Notaly Public foff6QLORADO

 

 

 

MY COMMISSION EXPIRES 11/08/2021

 

i swear or affirm that the above and foregoing representations are true and correct to
the best of my information, knowledge, and belief. i am competent to testify as to the
truth of those facts if called as a witness. i declare under penalty of perjury that the
foregoing facts are true and correct, and that this affidavit was executed in

day of December, 2020.

  

 

By: Ma’Lik Hollis Bey: Authorized Representative: “Natural Person, In Propria Persona:
Ex Relatione: MA’LIK LERONNE HOLLIS

Witness, All Rights Reserved, Without Prejudice

UCC 1-207 and UCC 1-308 AND UCC 1-103

witness by notary does not change jurisdiction from the land

s/Robin Hill ~ Se IA Sek

by: Robin Hill: Authorized Representative, NaturaepeoneSu
Persona:

Ex Relatione: ROBIN YVONNE HILL

Affiant, Claimant, All Rights Reserved, Without Prejudice
UCC 1-207 and UCC 1-308 and UCC 1-303

Missouri Territory

c/o Robin Hill

P.O. Box 7240

Denver, Colorado Republic [zip exempt]

Telephone: (303) 587-4388

  
  

 

Page 6 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC..et al

ATTACHMENTS

Letter to AMAZON -4

be

 

[Robin Yvonne Hill}

[P.O. Box 7240]

(Denver, Colorado], [80207]
[bagsbyrobn@gmail.com]

In Propria Personam
Demandant, Claimant and
Prosecutor

ACOURT USE ONLYA

 

The People of the State of
Colorado

DENVER COUNTY COURT

CITY AND COUNTY OF DENVER

STATE OF COLORADO

1437 Bannock St.

Denver, Colorado, [80202]

NOTICE AND DEMAND

 

Amazon.com, Inc., et al, and
all parties acting in concert
with,

Corporation Service Company
300 Deschutes Way SW,

Suite 304

Tumwater, Washington [98501]

Case Number:

Division:
Courtroom:

 

 

Respondent, Defendant

 

4

Re: NOTICE AND DEMAND AFFIDAVIT

 

notice and demand

 

. i am Robin Hill. i am a woman and have a verified claim
against Amazon.com, Inc., et al, and all parties acting in
concert with, please take notice of the following.

. this is a request to settle this matter peacefully and

swiftly.

. i have personal knowledge of the following facts and i am
competent to testify as to the truth of these facts if
called -forth as a witness.

. a purchase was made for a product called “Laser Pecker”©
from Amazon.com, Inc., et al, and all parties acting in
concert with, on may 26, 2020. i was not pleased with the
product, so i returned it.

.on friday june 12 i received an email that stated “Hello
Robin, We’ve:- received the item below and have issued your
refund. Thank you for sending the item back. Your return is
now complete." the product had been purchased on card
ending in 4449 and a refund credit should have been issued
back to the debited card ending in 4449. the return/refund

policy is that “Note: After carrier has received your item,

Page 7 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

_ it can take up to two weeks to receive and process the
refund.” i patientiy waited for my bank to be credited and
my property returned.

.as of july 10, 2020, refund confirmation was not received
by card ending in 4449. the return was credited to an
Amazon.com gift card. the return is not complete until the
refund has been credited back to my bank card ending in
4449, used for the original purchase.

. 1 again contacted Amazon.com, Inc., et al, and all parties
acting in concert with, about the refund. the result was an
email stating that “Hello, A refund was issued to your, Card
on July 12, 2020 for $271.57. In most cases, once a refund
has been submitted, the issuing bank will post it to your
account within 3-5 business days. This time frame may vary
from one financial institution to another.” as of july 23,
2020, nothing has been credited to the card ending in 4449.
i have been in touch with my financial institution and
there is no hold or reasons for the delay, on that end.

. i have now been injured by Amazon.com, Inc., et al, and all
parties acting in concert with, by depriving me of access
to my property within a reasonable and timely manner. as of
june 12,2020 my property has been held hostage. i have also
been injured by costs incurred and spending time devoted to
calling Amazon.com, Inc., et al, and all parties acting in
concert with and researching and writing this notice and
demand.

. as the result of the injury, trespass and damages incurred,
i require Amazon.com, Inc., et al, and all parties acting
in concert with, to repair me for my injury, trespass,
damages and my property being held hostage as of june 12,
2020.

i require a remedy for the injury, trespass and
damages and my property being held hostage, i require the
following:

a. i require a remedy for injuries and damages incurred.

interest, penalties, fines, fees, time, energy

Page 8 of 19
il.

12.

13.

14.

NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

expended and costs due to property being held hostage
will be assessed ds a result.’ '

b. i require that Amazon.com, Inc., et al, and all
parties acting in concert with, in good faith,
compensate me for the injuries and damages and fulfill
all requirements within twenty-three (23) days from

the notarized date of this notice and demand.

1. $2,713.60 the refund amount times ten.
2. $1000.00 for interest.

3. $2000 for penalties.

4. $1000 for fines.

5. $500 for late fees.

6. $300 for costs.

7. for a total of $7,513.60 due upon receipt.

if demand is not met within the twenty-three (23)
days, starting from june 12, 2020, injury, trespass and
damages will be assessed with interest, penalties, fines,
fees and costs at the rate of $5000 per day plus interest,
penalties, fines, fees and costs to be assessed and
determined at the discretion of claimant.

if Amazon.com, Inc., et al, and all parties acting in
concert with, do not pay or otherwise respond within the
allotted time, then by tacit procuration (implied power of
attorney) i will determine for Amazon.com, Inc., et al, and
all parties acting in concert with, the facts, duties, and
the injury, trespass and damages that have accrued.

if Amazon.com, Inc., et al, and all parties acting in
concert with, do not respond as required, i will take
lawful action (in personam and in rem) to defend against
Amazon.com, Inc., et al, and all parties acting in concert
with, as a result of my injury, trespass and damages and
secure my substantive rights to redeem the repairs owed to

me.

reference the included instruments.

Page 9 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC..et al

15. i have personal knowledge of the foregoing facts and i
am competent to testify as to the truth of those facts if
called as a witness. 1 declare under penalty of perjury
that the foregoing facts are true and correct, and that

this affidavit was executed in [Denver] ' [Colorado]

 

 

on [Septembér , 2020)

NOTICE TO PRINCIPAL IS NOTICE TO AGENT
NOTICE AND DEMAND sent via
Certified Mail Receipt: 7018 3090 0001 7473 2198

i swear or affirm that the above and foregoing representations
are true and correct to the best of my information, knowledge,
and belief. the use of the notary below is for identification
purposes only and as such does not grant any jurisdiction to
anyone.

In Propria Personam, Proceeding Sui Juris:

 

By:Hill, Yvonne, Robin:, Claimant, All Rights Reserved, Without
Prejudice UCC 1.207 and UCC 1.308

 

by: :witness for claimant,
All Rights Reserved, Without Prejudice UCC 1.207 and UCC 1.308
INDIVIDUAL ACKNOWLEDGEMENT

 

STATE OF COLORADO
COUNTY OF DENVER } ss.

I, the undersigned Notary Public, do hereby affirm that
ROBIN YVONNE HILL is individual who appeared before me, I
know or have satisfactory evidence that, on the day
of ,2020 and acknowledged that she

. Signed this instrument and acknowledged it to be her free
and voluntary act and deed for the uses and purposes
mentioned in the instrument, NOTICE AND DEMAND, which
contains a total of pages.

 

 

DATED

 

 

Notary Public for COLORADO
My appointment expires

 

Page 10 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

NOTICE

Lien amount of $7,513. 60 .as of “June 12, 2020 and counting, in
lawful money of the United States

NOTICE is hereby given that this Common Law Lien Claim is being
filed in good faith as a legal At-Law-Claim (as distinguished
from an equitable or statutory claim) upon and collectible out
of personal and real property assets held by Amazon.com, Inc.,
et al, and all parties acting in concert with,

Corporation Service Company

300 Deschutes Way SW,

Suite 304

Tumwater, Washington [98501]

PERSONAL AND REAL PROPERTY: This claim shall operate in the
nature of a "security" for the repair, maintenance, caretaking
and improvements as detailed in the "NOTICE AND DEMAND" on the
herein described property, performance of obligations related to
property of all kinds. This claim is made pursuant to decisions
of the United States Supreme Court.

This Common Law Lien is dischargeable only by Claimant, or by a
Common Law Jury in a Court of Common Law and according to the
rules of Common Law. It is not otherwise dischargeable for One
Hundred (100) years, and cannot be extinguished due to the death
of Claimant, or by Claimant's heirs, assigns, or executors.

This Common Law Lien is for repairs/maintenance and improvements
related to said Claimant, and performance of duty as related to
all other assets beginning June 12, 2020, the amount of
$7,513.60 lawful money of the United States, a DOLLAR being
described in the 1792 US Coinage Acts as 371.25 grains of fine
silver, or the equivalent of Gold, notes or other instruments
acceptable to Claimant. (Emphasis added).

The failure, refusal, or neglect of Respondent(s) to demand, by
all prudent means, that the Sheriff of this County convene a
Common Law Jury to hear this action within ninety (90) days from
the date of filing of this Instrument will be deemed as prima
facia evidence of an admission of "waiver" to all rights on the
property described herein. (Neglect; to give reasons on the
record for a refusal to call said court has been held a
"Waiver"); (see law express and implied in 1 Campd. 410 n., 7
Ind. 21). (Emphasis added.)

Common Law Lien definition: One known to or granted by the
common law, as distinguished from statutory, equitable, and
maritime liens; also one arising by implication of law, as
distinguished from one created by the agreement of the parties.
It is a right extended to a person to retain that which is in
his possession belonging to another, until the demand or charge
of the person in possession is paid or satisfied. (Whiteside v.
Rocky Mountain Fuel Co., C.C.A.Colo. 101 F.2d 765,769.)
(Emphasis added.) Black's Law Dictionary 6th Edition.

11 USCS () 101, Paragraph (27) (31) defines "lien". The

definition is new and is very broad. A lien is defined as a

Page 11 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

charge against or interest in property to secure payment of debt
or performance of an obligation. It includes inchoate lien. In
general, the concept of bienvis dividedsinto three (3) kinds of
liens: judicial liens, security interests, and statutory liens.
These three (3) categories are mutually exclusive and are
exhaustive except for certain Common Law Liens.

This Common Law Lien supersedes Mortgage Liens, Lis
Pendens Liens, and Liens of any other kind.

This is a suit or action at Common Law, and the value in
controversy exceeds twenty (20) dollars. The controversy is not
confined to the question of return of property or in relation to
other property, but to Claimant's Common Law Claim for the
repair/maintenance and improvements to the herein described
property, and obligations of duties, wherein the Claimant
demands that said controversy be determined by a Common Law Jury
in a Court of Common Law and according to the Rules of Gonroon
Law.

UCC-1 Financing Statements relating to all Real and Personal
Property held by Amazon, AMAZON, AMAZON.com, AMAZON Corp., et al
and all parties acting in concert with, Amazon.com, Inc., et al,
and all parties acting in concert with,

Corporation Service Company

300 Deschutes Way SW,

Suite 304

Tumwater, Washington [98501]

and or as detailed in UCC-1 financing statements filed on

behalf of Amazon, AMAZON, AMAZON.com, AMAZON Corp., et al and

all parties acting in concert with.

MEMORANDUM OF LAW

This Claim through Common Law Lien is an action at
Substantive Common Law, not in Equity, and is for the repair,
maintenance, improvement or performance of an obligation of the
herein described property and in relation to other properties as
of Substantive Common Law, is distinguished from mere, "common
law procedure". Lawyers and judges are misinformed to think,
plead, rule or order that the substantive common law rights and
immunities have been abolished in Colorado or any other state.
Only "Common Law procedure" created by the chancel or/chancery
has been abolished. That is to say, the "forms" of common law
and equity were abolished, (Kimball v. Mclntyre, 3 U 77, 1 P
167), or that the distinctions between the forms of common law
and equity were abolished by Rule 2 of Civil Procedure (Donis v.
Utah R.R., 3 U 218, 223 P 521).

However, the abolition of mere form, does NOT affect nor
diminish our SUBSTANTIVE (Common Law and Constitutional) Rights
and immunities (USC 78-2-4,S.2) for substantive law, e.g. our
UNALIENABLE Rights Immunities, and has not changed with the
state's adoption of Rule 2, combining the courts form,
remedial, ancillary adjective procedures, (see Bonding v.
Nonatny, 200 Iowa, 227,202 N.W.588) for matters of substance

are in the main the same as at substantive Common Law, (Calif.

Page 12 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

Land v. Halloran, 82U 267,17 P2d 209) and old terms (words and
phrases describing law and substantive procedures) used in
Common Law can NOT be ignored (OjNeill v. San Pedro RR, 38 U
475, 479, 114 P 127), the modifications” resulting being
severely limited in operation, effect, and extent (Maxfield v.
West 6 U 379,- 24 P 98) for a total abolishment of even the
purely equity or purely Common Law forms has NOT been realized,
and must ever be kept in mind (Donis v. Utah RR, supra.) Thus a
right to establish a "Common Law Lien" is not, and was NOT
dependent upon a statute or chancery rule for its creation as a
remedy, and where the right to establish’a "Common Law Lien" is
a part of SUBSTANTIVE Common Law our right is antecedent to
creation of the "state" or its chancery/procedure which right
runs to time immemorial (Western Union v. Call, 21 SCt 561,181
US 765)

We must be sustained in our acts, mere chancery,
equity having no jurisdiction so to counter:

"...if the facts stated (see facts related to our
"Common Law Lien") entitled litigant (Demandant) to
ANY remedy or relief under SUBSTANTIVE LAW (supra),
then he has stated good subject matter (cause of
action)—and the Court MUST enter judgment in (our)
favor-in so far as an attack on the sufficiency of
(Demandant) leadings are concerned." (Williams v
Nelson 45 U 255, 145 P 39; Kaun v McAllister, 1 U 273,
affirmed 96 U 587, 24 LEd 615.)"

For "although lawyers and judges have (in their ignorance)
buried the Common Law, the Common Law rules us frcem the grave."
(Koffer, Common Law Pleading, Intro.Ch.I, West 1969)

The general rule of the Common Law is expressly adopted by Hill,
Yvonne, Robin and is in force in this state and is the Law of
the Land and by its operation can impose a Common Law Lien on
property in the absence of any specific agreement (see the law
express and implied in the class of cases represented by Drumond
v. Mills, (1898) 74 N.W.966; Hewitt v. Williams, 47 LaAnn 742, 17
So.269 (1894); Carr v. Dail, 19 S.E.235; McMahon v. Lundin, 58
N.W.827)

The Magna Carta governs as well, retaining and preserving
all rights antecedent thereto, which was restated-in the (1)
Massachusetts Bay Charter. (2) Massachusetts Constitution, and
(3) the Federal Constitution, (modeled after the Massachusetts
Constitution) after which the Texas and Arizona Constitution is
modeled, all construed in pari materia, the State Constitution
being a LIMITATION on the state's power (Fox v. Kroeger, 11 9
Tex 511, 35 SW2d 670,77 ALR 663.), the Constitution acting
prospectively - declaring rights and procedures for the future
but NOT diminishing rights extant prior to establishment of the
state (Grigsby v. Reib, 105 Tex 597, 153 SW 1124; Southern

Page 13 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

Pacific Co. v. Porter, 160 Tex 329,331 SW2d 42), and no new
powers contrary to our Common Law*Rights/Immunities were

yates

"granted" to the state. *

Common Law Liens at Law supersede mortgages and equity Liens
(Drumons Carriage Co. v Mills (1898) 74 NW 966; Hewitt v.
Williams 47 LaAnn, 742,17 So.269; Carr v. Dail,19SE235; McMahon
v. Lundin, "58NW 827) and may be satisfied only when a Court of
Common Law is convened pursuant to an order of the elected
sheriff. Such Common Law Court forbids the presence of any
judge or lawyer from participating or presiding, or the practice
of any Equity Law. The ruling of the U. S. Supreme Court in
Rich v. Braxton, 158 US 375, specifically forbids judges from
invoking equity jurisdiction to remove Common Law Liens or
similar "clouds of title". Further, even if a preponderance of
evidence displays the lien to be void or voidable, the Equity
Court still may not proceed until the moving party has proven
that he asks for, and has come "to equity" with "clean hands".
(Trice v. Comstock, 570C. A646; West v. Washburn, 138NY
Supp.230). Any official who attempts to modify or remove this
Common Law Lien is fully liable for damages. (U. S. Supreme
Court; Butz v. Econcmou, 98 S.Ct.2894; Bell v. Hood, 327 US 678;
Belknap v. Schild, 161 US 10; US v. Lee; Bivens v. 6 Unknown
Agents, 400 US 862)

- Demand is hereby and herewith made upon all public officials
under penalty of Title 42, United States Code, Section 1986, not
to modify or remove this Lien in any manner. (This Lien is not
dischargeable for 100 years and cannot be extinguished due to
Claimant's death or by Claimant's heirs, assigns, or executors.)
Any Order, Adjudgment, or Decree issuing from a Court of Equity
operating against to interfere or remove this At-Law legal lien
claim would constitute direct abrogation/deprivation of
Claimant's Colorado State and United States Constitutionally
guaranteed Rights.

This notice is given inter alia to preclude a jury trial on
the verified claim, and to provide for Summary Judgment on the
said certain Claim should Respondent admit "waiver" and refuse
to repond.

THIS SAID CLAIM DUE AT LAW IS: in full effect as of July

24, 2020 for the repair, maintenance, caretaking and
improvements, as detailed in "NOTICE AND DEMAND " of the herein
described property, and performance obligation. The symbol "S$"
means "dollar" as defined by the unrepealed (1792) U.S. Coinage
Act, which is 371.25 grains of fine silver for each "dollar",
(or) the equivalent in currency acceptable to claimant) and is
that "Thing" mandated upon the State of California by Article
1:10:1, United States Constitution.

Page 14 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

Hill, Yvonne, Robin demands all her Common Law Rights at all
times and in all places along with those rights guaranteed

in the Magna Carta, Declaration of Independence, United
States Constitution, and the Colorado State Constitution.

NOTICE TO PRINCIPAL IS NOTICE TO AGENT

In Propria Persona, Proceeding Sui Juris:

 

By:Hill, Yvonne, Robin:, Claimant, All Rights Reserved, Without
Prejudice UCC 1.207 and UCC 1.308

 

by: :witness for claimant,
All Rights Reserved, Without Prejudice UCC 1.207 and UCC 1.308

 

INDIVIDUAL ACKNOWLEDGEMENT

STATE OF COLORADO
COUNTY OF DENVER } ss.

I, the undersigned Notary Public, do hereby affirm that
ROBIN YVONNE HILL is individual who appeared before me, I
know or have satisfactory evidence that, on the day
of ,2020 and acknowledged that she
signed this instrument and acknowledged it to be her free
and voluntary act and deed for the uses and purposes
mentioned in the instrument, NOTICE AND DEMAND,, which
contains a total of pages.

 

DATED

 

 

Notary Public for COLORADO.
My commission expires

 

Returms and Refunds > Refunds and Exchanges

Refunds

When you return an item. your refund amount and refund method may vary. You can check the
payment method that was refunded and the status of your refund in Your Orders.

Note: All information on this page only relates to items bought from or Fulfilled by Amazon.
Don't return items to Amazon that were bought on Amazon Marketplace and shipped to you by
the seller.

Page 15 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC..et al

Where's My Refund?

You can check the payment method that was refunded and the status of your refund in Your
Orders. °

Note: After the carrier has received your item, it can take up to two weeks for us to receive and
process your return.

To see how long will take for you to receive your refund, see the table below.

How Refunds Are Issued

When returning an item, you can choose your preferred refund method in the Returns Center.

If you're receiving a refund after we have received your item, it may take an additional three to
five business days to process your return fully and issue your refund.

Once we issue your refund, it may take additional time for your funds to be made available in
your account by your financial institution. See the following table for more details.

Refund Method Refund Time (After Refund Is Processed)
Credit card Three to five business days

Amazon.com Gift Card Two to three hours

Debit card Up to 10 business days
Checking account Up to 10 business days
SNAP EBT card Within 24 hours

Gift Card balance Two to three hours

Promotional Certificate No refund issued
Prepaid credit card Up to 30 days

Shop with Reward Points Up to five business days

Note: Refund timing to a prepaid card depends on the issuer of the card. The refund can take up
to 30 days to process based on the policy of the issuer. If you no longer have the physical card,
the card is still stored within your account. It can be used toward future purchases on the account
it's stored in.

If you used the Amazon Currency Converter when placing your original order, the refund will be
issued in your local currency and calculated using the same rate used when you placed your
order.

Gift Returns

The type of refund or credit you receive depends on how the gift was purchased and how it was
returned. For more information about gift refunds, go to Return a Gift.

Amazon may determine that a refund can be issued without requiring a return. If you aren't
required to mail your item back for a refund, you'll be notified in the Returns Center or by a
customer service associate. For more information, see Conditions of Use.

 

Page 16 of 19
NOTICE AND DEMAND and COMMON LAW LIEN
ROBIN HILL v. AMAZON.com INC.,et al

Partial Refunds or Restocking Fees
Item ; Refund

e 0. .
Items in original condition past the return window* orice of the item
CDs, DVDs, VHS tapes, cassette tapes, or vinyl records that were opened 50% of the item
(taken out of its plastic wrap) price

Items that are damaged, missing parts, not in the original:condition, or have | Up to 50% of the

obvious signs of use for reasons not due to an Amazon.com or seller error item price
Open software or video games for reasons not due to an Amazon.com or 0% of the item
seller error price

*For most items, the return window is 30 days after delivery. To check the return window for an
item you've ordered, go to Your Orders and select Return or Replace Items. If your item was
fulfilled by a third-party seller, you may be charged up to 20% restocking fee, even if you return
the item in original condition within the return window.

Note: Tax on restocking fees may apply to return items that were shipped and sold by

Amazon.com for customers in CT, MD, NV, PA, VA, WV, and WI. Some products have
additional conditions that may apply. For more information, go to About Our Returns Policies.

Page 17 of 19
[oy Davis Wright
‘J Tremaine Lie
RESPONSE LETTER #1

Suite 3300

August 20, 2020

Via Email: bagsbyrobn@gmail.com

Robin Yvonne Hill
P.O. Box 7240
Denver, CO 80207

Re: Your July 24, 2020 Demand Letter Dear Ms.

Hill:

NOTICE AND DEMAND and COMMON LAW LIEN

ROBIN HILL v. AMAZON.com INC.,et al

920 Fifth Avenue
Seattle, WA 98104
Annamaria Taskai

206-757-8019 tel
206-757-1019 fax

annamariataskai@dwt.com

We represent Amazon. Your July 24, 2020 letter to Amazon has been referred to my attention.
We will review the matter and respond in due course. Please direct all future correspondence to

my attention.
Sincerely,

DAVIS WRIGHT TREMAINE LLP

 Arresanerbe.

Annamaria Taskai

ce: John Goldmark, Esq.

CWT.COM

ancragige fable jos Anagetot Mra ‘eork

weet and] Rao Cexanece Gececte Matte re Le

Page 18 of 19
— j j NOTICE AND DEMAND and COMMON LAW LIEN
fi Davis Wright ROBIN HILL v. AMAZON.com INC.,et al
YJ Tremaine Lip

RESPONSE LETTER #2

Suite 3300
920 Fifth Avenue

~ . Seattle, WA 98104
Annamaria Taskai
206-757-8019 tel 206-757-

1019 fax
annamariataskai@dwt.com

September 15, 2020

Via Email: bagsbyrobn@gmail.com

Robin Yvonne Hill
P.O. Box 7240
Denver, CO 80207

Re: Your July 24, 2020 Demand Letter
Dear Ms. Hill:

We represent Amazon. Your July 24, 2020 letter to Amazon has been referred to my attention. You claimed that
you have returned an item but received the refund in a form of gift card balance and not to your credit card. You
demanded Amazon to process the refund in the amount of $271.57 to your credit card. Our investigation into this
matter has revealed the following.

You stated that on June 12, 2020 you received an email form Amazon informing you that the refund was processed
to your credit card ending 4449. You have not provided a copy of this email. Amazon, however, is in possession of
the referenced email that actually informed you that the refund is available on your Amazon account. Please note
that the default refund payment method is to process the refund in a form of an Amazon gift card. If a customer
doesn’t change this selection to credit card, the refund will be processed to the customer’s Amazon account. On July
14, 2020 Amazon indeed received your request for the same, and since you were promised to receive the balance
back to your credit card, Amazon now processed the transaction. The gift card balance will be revoked and you will
receive the $271.57 to your credit card within 3-5 business days.

We hope this resolves this matter.
Sincerely,
DAVIS WRIGHT TREMAINE LLP

Arvssonin Cerbes

Annamaria Taskai

cc: - John Goldmark, Esq.
DWT.COM

Anchorage | Bellevue | Los Angeles | New York
Portland | San Francisce | Seattle Washington, 2°

Page 19 of 19
= JS 44 (Rev 06/17)

‘

r

provided by iocal rules of court This form, approved by the Judicial Conference‘of the

purpose of initiating the crvil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

District of Colorado

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information céntained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

nited States in September 1974, 1s required for the use of the Clerk of Court for the

 

I. (a) PANES ACO) a n/ {—
HL Robin’

(b) County of Residence of First Listed Plaintiff
(EXCEPT INU S PLAINTIFF CASES)

a

(c) Attorneys (Firm Name, Address, and Telephone Number)

 

DEFENDANTS

1} AMAZIN, OM,
pages achwe

County of Residence of a) Listed Defendant

, Attorneys (7/ Known}

ING fal audalt
iN Cave ere With

(IN U.S PLAINTIFF CASES ONLY)

NOTE INLAND CONDEMNATION CASES, USE THE LOCATION OF
-THE TRACT OF LAND INVOLVED

 

Il. BASIS OF JURISDICTION (Place an ""X" m One Box Only)

 

* (For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” m One Box for Plainuff

and One Box for Defendant)

 

 

 

 

 

 

 

 

O01 US Government 0 3 Federal Question . PTF DEF ’ PTF DEF
Plantiff (U.S Government Not a Party) Ciuzen of This State O 1. & 1 Incorporated or, Principal Place O4 04
, of Business In This State
0 2 US Goverment 4% Diversity Ciuzen of Another State 0 2 © 2 Incorporated and Principal Place o5 a8
Defendant J (Indicate Cinzenship of Parties in Item ITI) of Business In Another State
Cinzen or Subject of a , 43 O 3. Foreign Naton o6 06
Foreign Country
. NATURE OF SUIT (Place an “X" in One Box'Only) . Chick here for Nature of Suit Code Descmptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
£3,110 Insurance PERSONAL INJURY PERSONAL INJURY [C1 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claums Act .
O 120 Manne 0 310 Auplane O 365 Personal Injury - of Property 21 USC 881 {0 423 Withdrawal O 376 Qu Tam (31 USC
0 130 Miller Act 0 315 Auplane Product Product Liability 0 690 Other , 28 USC 157 3729(a))
1 140 Negotiable Instrument + Liability 0) 367 Health Care/ r ~ ©} 400 State Reappornonment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Anttrust
& Enfor of Judgm Slander Personal Injury 0D 820 Copynghts 0 430 Banks and Banking
CO) 151 Medicare“Act ©) 330 Federal Employers’ Product Liability (1 830 Patent C1 450 Commerce
O) 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal 7 835 Patent - Abbreviated 0 460 Deponaton
Student Loans 6 340 Marme Injury Product New Drug Applicaton {() 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Manne Product Liability (0 840 Trademark Corrupt Organizations *
OD 153 Recovery of Overpayment Liability : PERSONAL PROPERTY = LABOR SOCIAL SECURITY. © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor, Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395£f) O01 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle 0 37) Truth m Lending Act . O 862 Black Lung (923) O 850 Secunties/Commodities/
Pn Other Contract Product Lrability 0 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
G 195 Contract Product Liability | 1 360 Other Personal Property Damage Relanons C1 864 SSID Title XVI 890 Other Statutory Actions
0 196 Franchise ‘ Injury O} 385 Property Damage O 740 Rathway Labor Act O 865 RS] (405(g)) (J 891 Agncultural Acts
0} 362 Personal Injury - f Product Liability 0 751 Family and Medical ‘ © 893 Environmental Matters
Medical Malpractice Leave Act __ © 895 Freedom of Information
L REAL PROPERTY CIVIL RIGHTS __/_ | PRISONER PETITIONS [0 790 Other Labor Lingation FEDERAL TAX SUITS ° Act
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: © G 791 Employee Retrrement O 870 Taxes (U.S Plamuff 0 896 Arbitranon
0 220 Foreclosure OD 441 Vonng 0 463 Ahen Detainee Income Security Act or Defendant) C1 899 Admmustratrve Procedure
O 230 Rent Lease & Eyectment OD 442 Employment § 10 510 Motons to Vacate 0 87] IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations 0) 530 General 0 950 Consututonality of
J 290 All Other Real Property O 445 Amer w/Disabiliues -|0 535 Death Penalty ~ IMMIGRATION , State Statutes
, Employment ' Other: 0) 462 Naturalizaton Application
(} 446 Amer w/Disabihites -|() 540 Mandamus & Other (0) 465 Other Immigration
_ Other 0 550 Civil Rights * Actions ;
0 448 Education 4. [0 555 Pnson Condition
‘s+ 4 10) 560 Civil Detainee -
{ Conditons of ‘
Confinement

 

 

 

 

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

1 Oniginal 142 Removed from O 3° Remanded from 0 4 Remnstated or O 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
' (specifv) Transfer Direct File.

 

Cite the U S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)

Brief description of cause 4 ( CAN 9 € Cue { 9 Gf

O CHECK IF aan IS A CLASS ACTION DEMAND $ 16-0 0 0
tt

 

VI. CAUSE OF ACTION

 

a.
|_| AP Docket

VII. REQUESTED IN CHECK YES only if demanded in complaint

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R Cv P JURY DEMAND: O Yes No
VIII. RELATED CASE(S) .
IF ANY (See instructions) ' JUDGE , DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
De camber 11,2020 '
FOR OFFICE USE ONLY
RECEIPT # AMOUNT ‘ APPLYING IFP JUDGE MAG JUDGE
AO 440 (Rev 06/12) Summons ina Civil Action

UNITED STATES DistRIct COURT

for the

Vv. ACCA N t Civil Action No.
AMAZON. com, No, ef al, and
Au patties afin iN cConee(t Hie

Defendant(s)

 

Nee eee ee ee ee ee ee ee

SUMMONS IN A’‘CIVIL ACTION

To: (Defendant's name and address)

AMAZON.COM: INC

Corporat ian Servite Compan |

G00 Heschutes W Sul suste 204
TOMINaA Wa SKIN STON 9 501

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
" are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of,
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and oS Jo 9 Zobi Nl LY Uf .
Bo. Box TzHo ag: TE
Denver, Cd lo fade Republic [ay exert |

If you fail to'respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
+ AO 398 (Rev 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT

 

 

for the
Ro bo « t N Lt [ [( )
——Plaintifi— Aw, ¢ aa 4 ) 7
) Civil Action No.
AMAZON. COM, tN, ch al
Defendant ~

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To:

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
,
Why are you getting this?-

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within ____days (give at least 30 days. or at least 60 days if the defendant is outside any judicial district of the United States) ,
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

1

What happens next?.
If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no’summons will be served on you and you will have 60 days from the date this notice

is sent (see the date below) to answer the complaint (or 90 days if this notice’is sent to you outside any judicial district of
the United States). ;

If you do not return the signed waiver within the time indicated,.I will arrange to have the summons and complaint
served on you. And I will ask the court to require you; or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid. unnecessary expenses.
J certify that this request is being sent to you on the date below. Wit H. ete? Pvejudcce
Date: December lL, 2026 dps, duh

Signature of the attorney or unrepresented party

Vobin Ll

Printed name

Po. Box T2490

Address

! : Denver Colprady Le mublic (ee a]

i E-mail address

129 - 730 - AR

Telephone number
